DYKMAN, J.
This is an appeal from a judgment of the county court of Dutchess county, affirming a judgment rendered in a court of a justice of the peace in favor of the plaintiff against the defendant for $16.75 damages and costs. The action was for the recovery of $14 for work and material furnished by the plaintiff for the defendant in the erection of a building upon his premises. The house was erected or finished for the defendant by Ackert & Brown, and they ordered the work and material from the plaintiff. The work was bestowed upon the building, and the material was used in its erection. There was sufficient authority in Ackert & Brown to incur the liability for the defendant, and he had the benefit of the labor and material. There was no defense to the action, and there is no merit in the appeal. The judgment should be affirmed, with costs.